NO. 12-08-00384-CV

                        IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

MIGUEL LOPEZ,                                 §            APPEAL FROM THE 114TH
APPELLANT

V.
                                              §            JUDICIAL DISTRICT COURT
THE GARBAGE MAN, INC. d/b/a THE
G-MAN, INC., GARY HAWLEY, BRENDA
HAWLEY, DAVID MUNOZ, ANTHONY
JOHNSON, AND LORETTA AYRES,
APPELLEES                       §                          SMITH COUNTY, TEXAS


                                    MEMORANDUM OPINION
        Miguel Lopez appeals the summary judgment entered in favor of Appellees The Garbage
Man, Inc. d/b/a The G-Man, Inc., Gary Hawley, Brenda Hawley, David Munoz, Anthony
Johnson, and Loretta Ayres. Lopez also appeals the trial court’s denial of his no evidence
motion for summary judgment. Lopez raises four issues on appeal. We dismiss for want of
jurisdiction in part and affirm in part.


                                           BACKGROUND
        On or about November 14, 2006, Lopez was working for The G-Man, Inc. as a “thrower”
on one of its garbage trucks. Lopez was injured when a garbage can fell on his left hand from
the mechanism on the truck designed to raise the can over the truck and empty it. Lopez was
treated for his injuries, spent approximately eight days in the hospital, and, ultimately, had a
majority of his left ring finger amputated.
        Lopez returned to work as a “thrower” on February 16, 2007. On or before this date,
Lopez and Appellees commenced a series of negotiations concerning Lopez’s being
compensated for his injury and the resulting medical treatment.         During the period of
                                                  1
negotiations, multiple persons assisted Lopez with translation and interpretation of the proposed
agreement because Lopez could not read or understand English. Following the parties’ first
meeting, Lopez was provided with a copy of the proposed agreement for his further review. The
parties later reconvened, but parted ways without reaching an agreement. Lopez again took the
proposed release agreement with him.
        Upon the parties’ third meeting, Lopez was assisted by a certified interpreter, Norma
Meeks.1 Meeks translated the agreement for Lopez from English to Spanish and sought to assure
that Lopez understood the terms of the agreement. Thereafter, Lopez executed the agreement.
Under the terms of the agreement, Appellees2 agreed to pay Lopez $5,000.00 in $100.00 monthly
increments. The parties further agreed to “carve out” of the release Lopez’s past medical
expenses and reasonable and necessary future medical expenses. In exchange, Lopez agreed to
release Appellees from all claims, including claims for negligence and gross negligence, and to
indemnify Appellees against any future claims and demands in the event that any suit predicated
on the same event or events was instituted against Appellees.
        Lopez’s employment was terminated in July 2007. On November 1, 2007, Lopez filed
the instant suit against Appellees alleging that they were liable to him for his previous injury
under theories of negligence and negligence per se. Lopez also sought to recover exemplary
damages and to pierce the corporate veil of The Garbage Man, Inc.                            Appellees filed a
counterclaim asserting that Lopez breached the release agreement.
        Subsequently, Brenda Hawley filed a no evidence motion for summary judgment. Lopez
filed a response. On May 9, 2008, the trial court granted Ms. Hawley’s no evidence motion and
ordered that Lopez’s causes of action against her be severed and dismissed with prejudice.3
        On May 28, 2008, Appellees4 filed their Third Amended Motion for Summary Judgment
on Lopez’s negligence causes of action based on their affirmative defense of release. Soon


        1
          The record reflects that, at some point in time, Meeks advised Lopez to consult an attorney before signing
the agreement.
        2
           Only Lopez, Gary Hawley, and The Garbage Man, Inc. are specifically named as parties to the release
agreement. Accordingly, any reference to “Appellees” as parties to the agreement does not necessarily include an
unnamed party. Lopez has not argued that Appellees Brenda Hawley, David Munoz, Anthony Johnson, or Loretta
Ayres are not parties to the release by their status as employees of The Garbage Man, Inc. However, we note that
the release makes reference to general categories of individuals that are bound by the release.
        3
         Lopez notes in his brief that no new cause number was assigned to his severed causes of action against
Brenda Hawley.

                                                         2
thereafter, Lopez filed a no evidence motion for summary judgment against Appellees arguing
that there was no evidence to support that the release complied with Texas Labor Code,
subsections 406.033(f) and (g). The parties each filed a response to the other’s motion. As part
of his response, Lopez made multiple objections to Appellees’ motion and supporting evidence.
Ultimately, the trial court overruled Lopez’s objections, granted Appellees’ Third Amended
Motion for Summary Judgment, and denied Lopez’s no evidence motion. The parties nonsuited
their remaining causes of action against one another, and this appeal followed.


                  OBJECTIONS TO SUMMARY JUDGMENT EVIDENCE
        In his first issue, Lopez argues that the trial court erred when it overruled his objections
to Appellees’ motion for summary judgment. Specifically, Lopez argues that the trial court erred
in overruling the following objections: (1) Appellees’ motion failed to address his claims for
piercing the corporate veil and exemplary damages based upon malice and/or fraud; (2)
Appellees’ motion failed to show that there is no genuine issue as to any material fact and that
Appellees are entitled to judgment as a matter of law; (3) the verification attached to Appellees’
motion (a) did not constitute summary judgment evidence, (b) did not authenticate any
documents attached to it, (c) was not based upon the affiant’s personal knowledge because it
qualified the correctness of the subject information, and (d) did not state that the documents
attached are true and correct copies of the originals in the affiant’s possession or true and correct
copies of certified copies on file with the court; (4) the documents contained in Exhibits “A” and
“I” to Appellees’ motion are unauthenticated photocopies and are not competent summary
judgment evidence; (5) Appellees’ motion contains Lopez’s original answer to their
counterclaim, a pleading that is not summary judgment evidence; and (6) neither Appellee
Loretta Ayres’s affidavit nor the documents attached to it demonstrate that Lopez was not under
duress when he executed the release or that Ayres delivered paychecks to Lopez when he was in
the hospital.
Standard of Review
        We review a trial court's ruling on an objection to summary judgment evidence for an
abuse of discretion. See Cruikshank v. Consumer Direct Mortgage, Inc., 138 S.W.3d 497, 499


        4
          When referring to Appellees’ Third Amended Motion for Summary Judgment, the term “Appellees” does
not include Brenda Hawley.

                                                    3
(Tex. App.–Houston [14th Dist.] 2004, pet. denied) (citing City of Brownsville v. Alvarado, 897
S.W.2d 750, 753 (Tex. 1995)). A trial court abuses its discretion if it acts without reference to
guiding rules or principles. Williams v. Brown, 33 S.W.3d 410, 411 (Tex. App.–Houston [1st
Dist.] 2000, no pet.).
Motion Failed to Address Claims for Piercing Corporate Veil and Exemplary Damages
       Lopez first objected that Appellees’ motion failed to address his claims for piercing the
corporate veil and exemplary damages based upon malice and/or fraud. A defendant moving for
summary judgment must either negate at least one essential element of the nonmovant’s cause of
action or prove all essential elements of an affirmative defense. See Randall's Food Markets,
Inc. v. Johnson, 891 S.W.2d 640, 644 (Tex. 1995). Here, Appellees raised the affirmative
defense of release. See TEX. R. CIV. P. 94. As set forth in greater detail herein, to establish this
affirmative defense, Appellees were required to demonstrate that (1) by a valid release, (2) Lopez
agreed that a duty or obligation owed to him by Appellees is discharged immediately on the
occurrence of a condition, and (3) the release mentioned the claim to be released. See Dresser
Indus., Inc. v. Page Petroleum, Inc., 853 S.W.2d 505, 508 (Tex. 1993); Victoria Bank & Trust
Co. v. Brady, 811 S.W.2d 931, 938 (Tex. 1991). Recovery of exemplary damages requires a
finding of an independent tort with accompanying actual damages. See Schlueter v. Schlueter,
975 S.W.2d 584, 589 (Tex. 1998). Furthermore, they are designed to penalize a defendant for
outrageous, malicious, or otherwise morally culpable conduct. See Owens-Corning Fiberglas
Corp. v. Malone, 972 S.W.2d 35, 40 (Tex. 1998). Moreover, “piercing the corporate veil” is a
theory utilized to impose individual liability upon shareholders, officers, and directors of a
corporation, who are normally insulated from the corporation’s liability. See Phillips v. United
Heritage Corp., 319 S.W.3d 156, 158 (Tex. App.–Waco 2010, no pet.). This theory is not a
substantive cause of action.     See id. (citing Mapco, Inc. v. Carter, 817 S.W.2d 686, 688
(Tex.1991)). Further still, neither of these theories is related to Appellees’ affirmative defense of
release. Therefore, we hold that Appellees were not required to address these theories in their
motion for summary judgment. Accordingly, we conclude that the trial court did not abuse its
discretion in overruling Lopez’s objection.
Motion Failed to Demonstrate Requirements of Texas Rule of Civil Procedure Rule 166a(c)
       Lopez next objected that Appellees’ motion failed to show that there is no genuine issue
as to any material fact and that Appellees are entitled to judgment as a matter of law. We cannot

                                                 4
determine from this objection whether Lopez intended to challenge the sufficiency of Appellees’
summary judgment motion or to object to the motion because he contended that Appellees were
not entitled to summary judgment under rule 166a(c). Based on our review of Appellees’
motion, we conclude that it is not insufficient under rule 166a(c). In their motion, Appellees
argue that they are entitled to judgment as a matter of law on Lopez’s negligence based claims as
a result of Lopez’s execution of the release agreement. Appellees further argue that there is no
genuine issue of material fact underlying this affirmative defense. Finally, Appellees offer
authority and citation to attached summary judgment evidence in support of their motion. To the
extent Lopez’s objection was based on the sufficiency of Appellees’ motion, we conclude that
the trial court did not abuse its discretion in overruling his objection. On the other hand, if the
intended substance of Lopez’s objection was that Appellees were not entitled to summary
judgment, we will resolve this question in conjunction with our resolution of Lopez’s second
issue.
Verification Attached to Appellees’ Motion and Authenticity of Exhibits “A” and “I”
         Lopez further objected that the verification attached to Appellees’ motion (a) did not
constitute summary judgment evidence, (b) did not authenticate any documents attached to it, (c)
was not based upon the affiant’s personal knowledge, and (d) did not state that the documents
attached are true and correct copies of the originals in the affiant’s possession or true and correct
copies of certified copies on file with the court. Appellees respond that the verification was not
intended to constitute summary judgment evidence, but rather was intended to authenticate those
exhibits to their motion that are not self-authenticating. Based on our review, only two of the
exhibits relied upon by Appellees in their motion for summary judgment required
authentication––Exhibit “A,” the release agreement, and Exhibit “I,” receipts for Lopez’s
medical bills.
         The record indicates that Exhibit “A” was also an exhibit to Lopez’s deposition. Lopez’s
deposition transcript is Exhibit “B” to Appellees’ motion. When the release agreement became a
deposition exhibit, Lopez, the deponent, who was subject to cross examination about the release
agreement, affirmed that he previously had seen the document, and identified his signature at the
bottom of it.    At that point, the release agreement became competent summary judgment
evidence. See Morgan v. Anthony, 27 S.W.3d 928, 929 (Tex. 2000) (party’s own interrogatory
answer became competent summary judgment evidence when it became a deposition exhibit,

                                                 5
party affirmed in her deposition that it was correct, and party was subject to cross examination
about the assertions in her interrogatory answer). Thus, we conclude that Exhibit “A” was
properly authenticated.
       We next consider whether Exhibit “I” was properly authenticated by Appellees’
attorney’s verification.        The requirement of authentication or identification as a condition
precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter
in question is what the proponent claims. TEX. R. EVID. 901(a). Here, Appellees’ counsel
signed a notarized verification swearing, in pertinent part, as follows:


                 I am the attorney for Defendants … in the above styled and numbered cause. I am fully
       qualified and authorized to make this Verification. The facts contained in Defendants’ Third
       Amended Motion for Summary Judgment are true and correct based upon information and belief.
       Further, the exhibits attached hereto and incorporated herein are true and correct.


Exhibit “I” included a cover page that described the exhibit as “ZERO BALANCE RECEIPTS
FOR MEDICAL BILLS FOR PLAINTIFF.” Lopez argues that Appellees’ counsel’s broad
description of the exhibits as being “true and correct” does not satisfy rule 901(a)’s requirement
that the proponent demonstrate the document is what he claims. We agree with Lopez that
Appellees’ counsel’s description of the exhibits as merely “true and correct” is a broad one.
Moreover, a better description would be that, for instance, Exhibit “I” contains “true and correct
copies of [Zero Balance Receipts for Medical Bills for the Plaintiff] the originals [of which are]
in [my] possession.” See, e.g., Brosseau v. Ranzau, 81 S.W.3d 381, 393 (Tex. App.–Beaumont
2002, pet. denied). However, we note that the verification encompassed Exhibit “I.” It is,
therefore, reasonable that the description on the cover page was likewise encompassed by the
verification. Thus, the trial court could have reasonably concluded that Appellees’ counsel was
swearing not only that the contents of Exhibit “I” are true and correct, but that the description of
the exhibit on the cover page is also true and correct. We conclude that the trial court did not act
without reference to guiding rules or principles when it determined that Appellees’ counsel’s
verification supplied evidence sufficient to support a finding that Exhibit “I” is what Appellees’
counsel claimed.5
       Lopez further argues that Appellees’ verification does not demonstrate that it is based on
Appellees’ counsel’s personal knowledge because it is based on his subjective belief rather than
       5
           Exhibit “I” is not necessary to or relied on in support of our analysis of Lopez’s second issue.

                                                           6
his personal knowledge.       Lopez asserts that this language qualifies Appellees’ counsel’s
statement that the facts alleged and the exhibits attached are true and correct. A summary
judgment affidavit does not need to recite the phrase “personal knowledge” if it is apparent that
the affiant is testifying based upon personal knowledge. See Cooper v. Circle Ten Council Boy
Scouts of America, 254 S.W.3d 689, 698 (Tex. App.–Dallas 2008, no pet.). Based upon our
reading of Appellees’ counsel’s verification, we note that while he stated that the facts contained
in Defendants’ Third Amended Motion for Summary Judgment were based upon “information
and belief,” he unequivocally stated that “the exhibits attached hereto and incorporated herein are
true and correct.” Because Appellees rely on their counsel’s verification solely as a means to
authenticate certain exhibits that are not self-authenticating, any qualification of the truth or
correctness of the facts contained in Appellees’ motion for summary judgment does not affect
the unqualified verification of the authenticity of the exhibits.
        We conclude that the trial court did not abuse its discretion in overruling Lopez’s
objection to Appellees’ counsel’s verification or the exhibits it authenticated.
Lopez’s Original Answer to Appellees’ Counterclaim Not Summary Judgment Evidence
        Lopez also objected to Appellees’ Exhibit “C” to their motion, which consisted of
Lopez’s Original Answer to Appellees’ Counterclaim. Lopez correctly asserts that pleadings are
ordinarily not considered to be competent summary judgment evidence, even if sworn or
verified. See Mackey v. Great Lakes Invs, Inc., 255 S.W.3d 243, 252 (Tex. App.–San Antonio
2008, pet. denied). However, in the instant case, based on our review of their motion, Appellees
are not relying on Exhibit “C” as summary judgment evidence. Rather, Appellees cite to Exhibit
“C” in only one instance as a reference point for their description of Lopez’s factual assertions
made in his pleadings concerning his argument that Appellees procured his acquiescence to the
release agreement by duress. Appellees’ use of Exhibit “C” to outline the issue was appropriate.
See id. Because Appellees do not cite Exhibit “C” as a factual basis for their motion for
summary judgment, Lopez’s objection is of no moment and was properly overruled. See id. at
253.
Evidentiary Value of Ayres Affidavit
       Lopez finally objected that neither Appellee Ayres’s affidavit, Exhibit “D,” nor the
documents attached to it demonstrate that Lopez was not under duress when he executed the
release or that Ayres delivered paychecks to Lopez when he was in the hospital. Lopez’s

                                                  7
objection does not address errors in the substance or form of Ayres’s affidavit. Rather, he
contends that it offers no evidentiary support to the facts alleged in Appellees’ motion for
summary judgment.      This objection addresses the propriety of the trial court’s summary
judgment as opposed to a defect in the form of the Ayres affidavit. Compare TEX. R. CIV. P.
166a(c) with TEX. R. CIV. P. 166a(f). Accordingly, we hold that the trial court did not abuse its
discretion in overruling Lopez’s objection to Exhibit “D.” We will address the issue of whether,
based upon the summary judgment evidence, Appellees’ were entitled to judgment as a matter of
law in our discussion of Appellees’ second issue.
       Lopez’s first issue is overruled.


                  APPELLEES’ MOTION FOR SUMMARY JUDGMENT
       In his second issue, Lopez argues that the trial court erred in granting Appellees’ Third
Amended Motion for Summary Judgment.
Standard of Review and Governing Law
       Because the propriety of summary judgment is a question of law, we review the trial
court’s summary judgment determinations de novo. See Valence Operating Co. v. Dorsett, 164
S.W.3d 656, 661 (Tex. 2005). The standard of review for a traditional summary judgment
motion pursuant to Texas Rule of Civil Procedure 166a(c) is threefold: (1) the movant must
show there is no genuine issue of material fact and he is entitled to judgment as a matter of law;
(2) in deciding whether there is a disputed, material fact issue precluding summary judgment, the
court must take as true evidence favorable to the nonmovant; and (3) the court must indulge
every reasonable inference from the evidence in favor of the nonmovant and resolve any doubts
in the nonmovant's favor. See TEX. R. CIV. P. 166a(c); Nixon v. Mr. Prop. Mgmt. Co., 690
S.W.2d 546, 548–49 (Tex.1985); Palestine Herald-Press Co. v. Zimmer, 257 S.W.3d 504, 508
(Tex. App.–Tyler 2008, pet. denied).
       A defendant moving for summary judgment must either negate at least one essential
element of the nonmovant's cause of action or prove all essential elements of an affirmative
defense. See Randall's Food Markets, Inc., 891 S.W.2d at 644. We are not required to
ascertain the credibility of affiants or to determine the weight of evidence in the affidavits,
depositions, exhibits and other summary judgment proof. See Gulbenkian v. Penn, 151 Tex.
412, 252 S.W.2d 929, 932 (1952); Zimmer, 257 S.W.3d at 508. The only question is whether or

                                                8
not an issue of material fact is presented. See TEX. R. CIV. P. 166a(c). Once the movant has
established a right to summary judgment, the nonmovant has the burden to respond to the motion
for summary judgment and present to the trial court any issues that would preclude summary
judgment. See, e.g., City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671, 678–79
(Tex. 1979). When a trial court’s order granting summary judgment does not specify the ground
or grounds relied on for the ruling, summary judgment will be affirmed on appeal if any of the
theories advanced are meritorious. State Farm Fire & Cas. Co. v. S.S., 858 S.W.2d 374, 380
(Tex. 1993).
       Appellees’ motion for summary judgment was based on their affirmative defense of
release. A release is an agreement or contract in which one party agrees that a duty or obligation
owed by the other party is discharged immediately on the occurrence of a condition. Dresser
Indus., 853 S.W.2d at 508; Williams v. Glash, 789 S.W.2d 261, 264 (Tex. 1990); Nat’l Union
Fire Ins. Co. v. Ins. Co. of N. Am., 955 S.W.2d 120, 127 (Tex. App.–Houston [14th Dist.]
1997), aff'd, 20 S.W.3d 692 (Tex. 2000). A release extinguishes a claim or cause of action and
bars recovery on the released matter. Dresser Indus., 853 S.W.2d at 508.
       A release agreement, valid on its face, is, until set aside, a complete bar to any action
based on matters covered in the release. Tamez v. SW Motor Transp., Inc., 155 S.W.3d 564,
569 (Tex. App.–San Antonio 2004, no pet.). To release a claim effectively, the releasing
instrument must “mention” the claim to be released. Brady, 811 S.W.2d at 938. Any claims not
“clearly within the subject matter” of the release are not discharged, even if those claims exist
when the release is executed. Id. It is not necessary, however, for the parties to anticipate and
explicitly identify every potential cause of action relating to the subject matter of the release.
Keck, Mahin & Cate v. Nat’l Union Fire Ins. Co., 20 S.W.3d 692, 698 (Tex. 2000). Although
releases generally contemplate claims existing at the time of execution, a valid release may also
encompass unknown claims and damages that develop in the future. Id. While Appellees have
the burden of proving the affirmative defense of release, Lopez has the burden of proving that
the release should be set aside. Sweeney v. Taco Bell, Inc., 824 S.W.2d 289, 291 (Tex. App.–
Fort Worth 1992, writ denied).
       Like any other agreement, a release is subject to the rules of construction governing
contracts, Williams, 789 S.W.2d at 264, including the tenet that courts will not rewrite
agreements to insert provisions parties could have included or to imply restraints for which they

                                                9
have not bargained. Tenneco, Inc. v. Enterprise Prods. Co., 925 S.W.2d 640, 646 (Tex. 1996).
When construing a contract, courts must give effect to the true intentions of the parties as
expressed in the written instrument. Lenape Res. Corp. v. Tennessee Gas Pipeline Co., 925
S.W.2d 565, 574 (Tex. 1996). The contract must be read as a whole rather than by isolating a
certain phrase, sentence, or section of the agreement. State Farm Life Ins. Co. v. Beaston, 907
S.W.2d 430, 433 (Tex. 1995). The language in a contract is to be given its plain grammatical
meaning unless doing so would defeat the parties’ intent. DeWitt County Elec. Coop., Inc. v.
Parks, 1 S.W.3d 96, 101 (Tex. 1999).
       In the case at hand, the undisputed summary judgment evidence supports that Lopez
signed the agreement and that his negligence based claims are within the subject matter of the
released claims. Lopez argues, however, that the release agreement should be set aside because
(1) there is a fact issue concerning whether he had actual knowledge of the terms of the release
agreement, (2) there is a fact issue regarding whether Lopez signed the agreement under duress,
(3) Appellees failed to timely perform their obligations under the agreement or performed their
obligations negligently, (4) the agreement is unconscionable, (5) the agreement fails to satisfy
fair notice requirements, (6) Lopez’s longstanding employment relationship with Gary Hawley
(Hawley) created an informal fiduciary duty upon Appellees requiring a duty of full disclosure
on their part, which Appellees failed to fulfill, and (7) Appellees fraudulently induced Lopez to
enter into the agreement.
Lopez’s Actual Knowledge of the Terms of the Release Agreement
       Lopez first argues that there is an issue of material fact concerning whether he had actual
knowledge of the terms of the release agreement. A release encompasses the contractual element
of mutual intent and whether the minds of the parties have met. Tamez, 155 S.W.3d at 570.
Like Lopez, Tamez contended that because he was limited in his ability to read or write English,
he was unable to understand a complex legal document such as a release agreement. See id. The
court of appeals in Tamez was not swayed by this argument. See id. Similarly, based on the
undisputed summary judgment evidence in this case, this court is not persuaded by Lopez’s
argument.
       A person who signs a contract must be held to have known what words were used in the
contract and to have known their meaning, and he must be held to have known and fully
comprehended the legal effect of the contract. See id. (citing Nguyen Ngoc Giao v. Smith &

                                               10
Lamm, P.C., 714 S.W.2d 144, 146 (Tex. App.–Houston [1st Dist.] 1986, no writ)). Moreover,
illiteracy is no defense and will not relieve a party of the consequences of the contract. 6 Tamez,
155 S.W.3d at 570.
         Here, the summary judgment evidence reflects Lopez executed the agreement with
assistance from an interpreter and after having the opportunity to review the agreement over a
period of months. Section D of the release agreement executed by Lopez states as follows:


                  The undersigned further states that he has both read the foregoing Release and
         Agreement and has had the Release and Agreement read to him by a duly authorized and
         mutually-agreed upon interpreter, and knows the contents thereof, that he is aware of the legal
         consequences of the execution thereof and that he agrees to execute this Release and Agreement of
         his own free will.


Like the court in Tamez, we conclude that even though English was not Lopez’s first language,
he is presumed as a matter of law to have read and understood the contract unless he was
prevented from doing so by trick or artifice.7
Duress
         Lopez next argues that there is a material fact issue regarding whether he signed the
agreement under duress. Specifically, Lopez contends that he was told by Hawley that he would
not be permitted to return to work or to go on vacation until after he signed the agreement.
         Duress is an affirmative defense in confession and avoidance of the affirmative defense
of release. Brown v. Cain Chem., Inc., 837 S.W.2d 239, 242–43 (Tex. App.–Houston [1st Dist.]
1992, writ denied). Generally, when one coerces another to execute a contract by taking undue
or unjust advantage of the person’s economic necessity or distress, the contract may be invalid or
unenforceable. Wright v. Sydow, 173 S.W.3d 534, 543–44 (Tex. App.–Houston [14th Dist.]
2004, pet. denied). This legal theory is called economic duress. Id. at 544. It requires both the
acts or conduct of the opposing party and the necessities of the alleged victim or his fear of what
a third person might do. Id. The victim's plight alone will not suffice; it must be coupled with
the bad acts of the transgressor. Id. The mere fact that a person enters into a contract with


         6
          Absent proof of mental incapacity, a person who signs a contract is presumed to have read and understood
the contract, unless he was prevented from doing so by trick or artifice. See Tamez, 155 S.W.3d at 570 n.3.
         7
           Later in his brief, Lopez contends that Appellees fraudulently induced him to enter into the agreement.
We recognize that the presumption that Lopez read and understood the contract could be rebutted based on our
resolution of his fraud contentions.

                                                        11
reluctance or as a result of the pressure of business circumstances, financial embarrassment, or
economic necessity does not, of itself, constitute business compulsion or economic duress
invalidating the contract. See First Texas Sav. Ass'n of Dallas v. Dicker Ctr., Inc., 631 S.W.2d
179, 186 (Tex. App.–Tyler 1982, no writ).
       What constitutes duress is a question of law for the court. Wright, 173 S.W.3d at 544.
Economic duress consists of (1) a threat to do something a party has no legal right to do, (2) an
illegal exaction or some fraud or deception, and (3) an imminent restraint that destroys the
victim's free agency and leaves him without a present means of protection. Id.
       Here, even if we were to agree that Hawley’s conduct amounted to a threat, there is no
evidence that the threatened action was imminent. The deposition testimony of Norma Meeks,
the interpreter, was unequivocal that no statement of any kind was made by Appellees
concerning Lopez’s job being in jeopardy if he did not sign the agreement on the day the
agreement was executed. On the other hand, Lopez’s deposition testimony regarding the timing
of these “threats” is vague at best. According to Lopez’s testimony, any “threat” regarding his
not being allowed to return to work unless he signed the agreement was made on or before
February 2007. Lopez returned to work for Appellees on or about February 16, 2007 and
continued to work for them while the parties negotiated the agreement.
       Furthermore, there is no indication from Lopez’s deposition testimony or elsewhere in
the summary judgment record that any “threat” regarding his not being permitted to take
vacation time until he signed the agreement was made near to or in conjunction with his
execution of the agreement on May 10, 2007. Rather, according to Lopez’s testimony, Hawley
made this statement to him at some point during the three month period of time when Lopez
returned to work in February after Lopez made repeated requests that he be permitted to take
vacation time. Lopez’s vague description concerning the timing of this supposed threat is not
enough to demonstrate that the threatened action was imminent. Moreover, there is no evidence
that Lopez, during the period of time leading up to his execution of the agreement, voiced his
dissatisfaction either with the agreement’s terms or the statements he now claims constitute
duress. See, e.g., Bank of El Paso v. T.O. Stanley Boot Co., 809 S.W.2d 279, 289–90 (Tex.
App.–El Paso 1991), aff’d in part, rev’d in part on other grounds, 847 S.W.2d 218 (Tex.1992);
Coppedge-Link ex rel. Coppedge v. State Farm Life Ins. Co., No. 03-03-00574-CV, 2004 WL
1572913, at *7 (Tex. App.–Austin July 15, 2004, pet. denied) (mem. op.). Therefore, based on

                                               12
our review of the summary judgment record, we hold that the threats alleged by Lopez do not
create a material fact issue on Lopez’s affirmative defense of duress because there is no
indication from the summary judgment record that the threatened actions were imminent.
Appellees’ Failure to Perform or Negligent Performance of Their Contractual Obligations
       Lopez next argues that he was not obligated to perform under the release agreement or
that the release should be set aside because Appellees failed to timely perform their obligations
under the agreement or performed their obligations negligently. Specifically, Lopez argues that
Appellees did not timely pay his medical bills.
       In construing a written contract, the primary concern of the court is to ascertain the true
intentions of the parties as expressed in the instrument. Coker v. Coker, 650 S.W.2d 391, 393
(Tex. 1983); see also Nat=l Union Fire Ins. Co. of Pittsburgh, PA v. CBI Industries, Inc., 907
S.W.2d 517, 520 (Tex. 1995). To achieve this objective, courts should examine and consider the
entire writing in an effort to harmonize and give effect to all the provisions of the contract so that
none will be rendered meaningless. Nat=l Union Fire Ins. Co. of Pittsburgh, PA, 907 S.W.2d at
520. No single provision taken alone will be given controlling effect; rather, all the provisions
must be considered with reference to the whole instrument. Id.; Myers v. Gulf Coast Minerals
Mgmt. Corp., 361 S.W.2d 193, 196 (Tex. 1962).
       If the written instrument is so worded that it can be given a certain or definite legal
meaning or interpretation, then it is not ambiguous, and the court will construe the contract as a
matter of law. Coker, 361 S.W.2d at 393. The interpretation of an unambiguous contract is a
question of law, which we review de novo. See MCI Telecommunications Corp. v. Tex. Utils.
Elec. Co., 995 S.W.2d 647, 650 (Tex. 1999).
       In interpreting a contract, we must presume that the parties thereto intended every clause
to have some effect; therefore, we consider each part of the document with every other part of
the document so that the effect and meaning of one part on any other part may be determined.
Thedford Crossing, L.P. v. Tyler Rose Nursery, Inc., 306 S.W.3d 860, 867 (Tex. App.–Tyler
2010, pet. denied). Moreover, we give terms their plain, ordinary, and generally accepted
meaning unless the instrument shows that the parties used such terms in a technical or different
sense. Id. Finally, we enforce an unambiguous agreement as written. Id. We are not permitted
to rewrite an agreement to mean something it did not. Id. We cannot change the contract simply
because we or one of the parties comes to dislike its provisions or thinks that something else is

                                                  13
needed in it. Id. Parties to a contract are masters of their own choices and are entitled to select
what terms and provisions to include in or omit from a contract. Id.
        Here, Lopez advances several arguments based on timing of performance. He argues that
Appellees failed to timely pay his medical bills and that their payment of his medical bills was a
condition precedent to his obligations under the agreement.                      He further contends that the
agreement contains no provision regarding the timing of Appellees’ payment of his medical bills
and is, therefore, either an unenforceable agreement to agree or “void for indefiniteness.”
        The parties’ agreement stated, in pertinent part, as follows:


                  For and in consideration of the sum of FIVE THOUSAND AND NO/100 DOLLARS,
        TO BE PAID IN $100.00 INCREMENTS ON A MONTHLY BASIS, the right and sufficiency of
        which are hereby acknowledged and confessed, the undersigned, MIGUEL LOPEZ
        …(hereinafter referred to as “Releasing Party”) does hereby fully release and forever discharge
        (except as expressly provided below) GARY HAWLEY and THE GARBAGE MAN, INC. and
        affiliate and subsidiary companies, corporations and entities, and all of their past, present and
        future officers, directors, agents, servants, legal representatives, employees, partners, predecessors,
        administrators and assigns (hereinafter “Released Parties”) of and from any and all claims, rights,
        actions and causes of action for property damage, personal injury, gross negligence, exemplary
        damages, loss of consortium, or any causes of action, if any, available to the Releasing Party under
        the Texas Insurance Code, Texas Common Law, Rules and Regulations of the Texas State Board
        of Insurance, The Texas Deceptive Trade Practices/Consumer Protection Act and the Common
        Law of Texas including the cause of action for Lack of Good Faith and Fair Dealing, treble and/or
        penalty damages, or any other relief, obligation, promises, judgments, contracts or execution, of
        any nature, in law or in equity, that the above-referenced claimants have asserted or may have the
        right to assert in the litigation set forth above, including any claims or counterclaims of any of the
        parties which were asserted or could have been asserted in the above-styled lawsuit, and any and
        all past, present and future claims, demands, debts, obligations, liability, rights, costs, expenses,
        compensation, actions or causes of action of any kind or character of damage, injury, harm,
        financial loss, medical expense, personal injury, property damage, interest or any other loss or
        damage whatsoever, and whether for compensatory [or] punitive damages, including, without
        limitation, any and all claims against which the RELEASING PARTY now has or may
        hereinafter acquire, or accrue on account of, or in any way growing out of, or incidental to the
        incident,8 whether the same be now known or realized.

                The Releasing Party expressly reserves the right, and the parties mutually agree to carve
        out from the release and settlement agreement Releasing Party’s claims, if any, to past medical
        expenses incurred and directly associated with the incident. The parties further agree to carve out
        any and all future treatment for injuries directly associated with the incident that are reasonably
        and medically necessary to treat the injuries provided that the Released Party is informed of the
        treatment in advance, and that the parties agree upon the chosen course of treatment.




        8
         The “incident” was previously defined as “injuries sustained by [Lopez] to his left hand on November 14,
2006 while working for the Garbage Man, Inc.”

                                                         14
       Certainty of Essential Contract Terms, Agreement to Agree in the Future, and
       Existence of a Condition Precedent
       A contract must be sufficiently definite in its terms so that a court can understand what
the promissor undertook. T.O. Stanley Boot Co. v. Bank of El Paso, 847 S.W.2d 218, 221 (Tex.
1992). If an alleged agreement is so indefinite as to make it impossible for a court to fix the
legal obligations and liabilities of the parties, it cannot constitute an enforceable contract.
Engelman Irrigation Dist. v. Shields Bros., 960 S.W.2d 343, 352 (Tex. App.–Corpus Christi
1997), pet. denied per curiam, 989 S.W.2d 360 (Tex. 1998). In order for a court to enforce a
contract, the parties must agree to the material terms of the contract. T.O. Stanley Boot, 847
S.W.2d at 221.

       Similarly, a contract providing for an agreement to be negotiated in the future is void.
See Ski River Dev., Inc. v. McCalla, 167 S.W.3d 121, 133–34 (Tex. App.–Waco 2005, pet.
denied). The parties, however, may agree on some terms sufficient to create a contract, leaving
other provisions for later negotiation so long as those terms are not material or essential. Id. at
134. However, those terms left for future negotiation are not part of the enforceable portion of
the contract. See Killion v. Lanehart, 154 S.W.3d 183, 189 (Tex. App.–Amarillo 2004, pet.
denied).
       Ordinarily, time is not of the essence of a contract, and failure to perform on the exact
date agreed upon is not such a breach that justifies a cancellation. Laredo Hides Co., Inc. v. H
& H Meat Products Co., Inc., 513 S.W.2d 210, 216 (Tex. Civ. App.–Corpus Christi 1974, writ
ref’d n.r.e.). In order to make time of the essence of a contract, it must so provide by express
stipulation, or there must be something in the nature of the subject matter, or connected with the
purpose, of the contract and the circumstances surrounding it which makes it apparent that the
parties intended that the contract be performed at or within the time specified. Id. Any intention
to make time of the essence in the performance of a contract must be clearly manifested from a
consideration of the contract as a whole, and when that intention is not made clear by the
language in the contract itself, the surrounding circumstances may be taken into consideration in
determining that question. Id. at 217.
       Moreover, conditions precedent to an obligation to perform under a contract are those
acts or events occurring subsequent to the making of a contract that must occur before there is a
right to immediate performance and before there is a breach of a contractual duty. See Beacon


                                                15
Nat=l Ins. Co. v. Glaze, 114 S.W.3d 1, 2 (Tex. App.–Tyler 2003, pet. denied) (citing Hohenberg
Bros. Co. v. George E. Gibbons & Co., 537 S.W.2d 1, 3 (Tex.1976)). In order to determine
whether a condition precedent exists, the intention of the parties must be ascertained by looking
to the contract as a whole. See Criswell v. European Crossroads Shopping Ctr., Ltd., 792
S.W.2d 945, 948 (Tex. 1990).        In construing a contract, forfeiture by finding a condition
precedent is to be avoided when another reasonable reading of the contract is possible, when the
intent of the parties is doubtful, or when a condition would impose an impossible or absurd
result. Criswell, 792 S.W.2d at 948.
         Here, the essence of the parties’ contract is Lopez’s agreeing to release Appellees from
liability in exchange for Appellees’ agreeing to pay Lopez five thousand dollars in monthly
increments of one hundred dollars. Based on our reading of the contract, there is no uncertainty
concerning these terms, and, thus, there exists a valid contract.
         Appellees’ failure to timely pay Lopez’s medical bills as asserted by Lopez in his brief
does not serve to derail the greater purpose embodied in the parties’ agreement. Appellees’
payment of Lopez’s medical bills was not part of their consideration for Lopez’s agreement to
release Appellees from liability. Rather, Lopez’s claims against Appellees for his medical bills,
if any, were “carved out” of the claims Lopez agreed to release. In other words, Lopez did not
agree to release those claims, if any. From our review of the contract as a whole, we conclude
that the payment of Lopez’s medical bills is not one of Appellees’ obligations under the
agreement, and is, therefore, not an essential term that requires a timing component. Nor is it a
condition precedent to Lopez’s obligation to release Appellees.
          Furthermore, the summary judgment evidence supports that Appellees have fulfilled
their obligation to Lopez under the agreement by paying him one hundred dollars monthly.
Indeed, Lopez makes no contention in his brief that Appellees have failed to meet this obligation.
Furthermore, we conclude that the obligation that Appellees pay Lopez monthly is sufficiently
definite concerning their time of performance. Therefore, we hold that the essential terms of the
parties’ agreement were sufficiently definite and that the undisputed summary judgment
evidence supports that Appellees had met and continued to meet their contractual obligations to
Lopez.




                                                 16
Unconscionability
         Lopez next argues that the agreement should not be enforced because it is unconscionable
and that fact issues exist concerning whether Hawley took advantage of Lopez’s lack of
knowledge, ability, experience, or capacity to a grossly unfair degree.
         Whether a contract is unconscionable is a question of law for the court to decide.
Arthur's Garage, Inc. v. Racal-Chubb Sec. Sys., Inc., 997 S.W.2d 803, 815 (Tex. App.–Dallas
1999, no pet.). “Unconscionability” has no precise legal definition because it is not a concept
but a determination to be made in light of a variety of factors. Id. In general, the term
“unconscionability” describes a contract that is unfair because of its overall one-sidedness or the
gross one-sidedness of its terms. Id. Although no single test exists to determine if a contract is
unconscionable, we begin with two questions: (1) How did the parties arrive at the terms in
controversy; and (2) are there legitimate commercial reasons which justify the inclusion of those
terms?       Id. at 815–16.         The first question, described as the procedural aspect of
unconscionability, is concerned with assent and focuses on the facts surrounding the bargaining
process.      Id. at 816.        The second question, described as the substantive aspect of
unconscionability, is concerned with the fairness of the resulting agreement.
         By his claim of unconscionability, Lopez seeks to set aside the release. As such, his
claim of unconsionability is an affirmative defense on which he has the burden of proof. See
TEX. R. CIV. P. 94; Saenz v. Martinez, No. 04-07-00399, 2008 WL 4809217, at *8 (Tex. App.–
San Antonio Nov. 5, 2008, no pet.) (mem. op.); Sweeney, 824 S.W.2d at 291. If the party
opposing a summary judgment relies on an affirmative defense, he must come forward with
summary judgment evidence sufficient to raise an issue of fact on each element of the defense to
avoid summary judgment. Brownlee v. Brownlee, 665 S.W.2d 111, 112 (Tex. 1984) (citing
Clear Creek Basin Authority, 589 S.W.2d at 678–79).
         In the case at hand, Lopez focuses heavily in his brief on legal authority he claims
supports his position that the release agreement was unconscionable. However, Lopez wholly
fails to cite to any summary judgment evidence to support his position.9 In the absence of any
guidance from Lopez where the evidence supporting his unconscionability argument can be
found, this court is not required to sift through a voluminous summary judgment record in search

         9
           The statement of facts in Lopez’s brief does not make mention of any details pertaining to the parties’
negotiations leading up to the release agreement. Thus, we cannot rely on the facts and record citations set forth
therein for guidance.

                                                       17
of evidence, if any, to support Lopez’s argument that a fact issue exists on this claim. See TEX.
R. APP. P. 38.1(i); Aguilar v. Morales, 162 S.W.3d 825, 838 (Tex. App.–El Paso 2005, pet.
denied). We hold that as a result of his failure to properly cite to summary judgment evidence in
support of his position, Lopez has waived his unconscionability argument.
Fair Notice
       Lopez further argues that the agreement fails to meet the fair notice requirements as set
forth in Dresser Indus., Inc. v. Page Petroleum, Inc. The fair notice requirement includes the
conspicuousness requirement and the express negligence doctrine. See Dresser Indus., 853
S.W.2d at 508.
       Conspicuousness
       The conspicuousness requirement mandates that the indemnity and release agreement be
noticeable to a reasonable person. Id. More specifically, the supreme court in Dresser adopted
the following definition of “conspicuous” as set forth in subsection 1.201(b)(10) of the Texas
Business and Commerce Code:


                “Conspicuous,” with reference to a term, means so written, displayed, or presented that a
       reasonable person against which it is to operate ought to have noticed it. Whether a term is
       “conspicuous” or not is a decision for the court. Conspicuous terms include the following:
                (A) a heading in capitals equal to or greater in size than the surrounding text, or in
       contrasting type, font, or color to the surrounding text of the same or lesser size; and
                (B) language in the body of a record or display in larger type than the surrounding text, or
       in contrasting type, font, or color to the surrounding text of the same size, or set off from
       surrounding text of the same size by symbols or other marks that call attention to the language.


TEX. BUS. & COM. CODE ANN. § 1.201(b)(10) (Vernon 2009); Dresser Indus., 853 S.W.2d
at 509–10.
       In the case at hand, the parties’ agreement was entitled “RELEASE AND
AGREEMENT.” Just as it appears in this opinion, the title heading was in all capital letters,
was in bold typeface, and was underlined. The title appeared alone at the top of the document.
The document itself was four pages in length and solely comprised the parties’ release and
indemnity agreement. It was not buried or obfuscated by superfluous language or as part of a
larger agreement between the parties. The subheadings “B. Release” and “C. Indemnity” were
in bold typeface as they appear in this opinion and appeared on a separate line above the text




                                                        18
pertaining to them.         The language underlying the “Indemnity”10 section is particularly
noteworthy since the entirety of the first paragraph of that section is written in all capital letters.
This section begins, “FOR THE SAME CONSIDERATION, THE RELEASING PARTY
HEREBY AGREES NEVER TO BRING SUIT IN ANY COURT AGAINST THE RELEASED
PARTIES WITH RESPECT TO ANY CLAIM RELEASED HEREIN.” Based on our review of
the agreement, we hold that it is written such that a reasonable person against whom it is to
operate ought to have noticed it.
         Express Negligence Doctrine
         We next consider whether the agreement satisfied the express negligence doctrine.
Under the express negligence doctrine, a party seeking indemnity for the consequences of its
own negligence must express that intent in specific terms within the four corners of the contract.
Ethyl Corp. v. Daniel Const. Co., 725 S.W.2d 705, 707–08 (Tex.1987); U.S. Rentals, Inc. v.
Mundy Serv. Corp., 901 S.W.2d 789, 791 (Tex. App.–Houston [14th Dist.] 1995, writ denied).
The test is whether the parties made it clear that their intent is to exculpate a party for its own
negligence. See Atlantic Richfield Co. v. Petroleum Pers., Inc. 768 S.W.2d 724, 726 (Tex.
1989).
         In the instant case, the agreement set forth Appellees’ intent in the first paragraph, in
pertinent part, as follows:


                  This is a release and settlement agreement between MIGUEL LOPEZ and GARY
         HAWLEY and THE GARBAGE MAN, INC. (collectively “the parties”)…. [T]his release and
         settlement agreement will act to release GARY HAWLEY and THE GARBAGE MAN, INC.
         from any and all claims that may be brought by MIGUEL LOPEZ for any and all injuries and
         damages, based on claims of negligence, gross negligence, or otherwise, suffered or incurred by
         MIGUEL LOPEZ on November 14, 2006 while performing work-place duties for THE
         GARBAGE MAN, INC., specifically including, but not limited to injuries sustained on
         November 14, 2006 to the left hand of MIGUEL LOPEZ.


Furthermore, in the section entitled “Release,” the agreement stated in pertinent part, as
follows:

                  MIGUEL LOPEZ, his heirs, executors, administrators, estate, legal representatives,
         assigns[,] and all others claiming under him (hereinafter referred to as “Releasing Party”) does
         hereby fully release and forever discharge (except as expressly provided below) GARY
         HAWLEY and THE GARBAGE MAN, INC. and affiliate and subsidiary companies,

         10
            We recognize that Lopez’s agreement to indemnify Appellees is not at issue. However, the language in
the section is relevant to the issue of release.

                                                       19
       corporations and entities, and all of their past, present and future officers, directors, agents,
       servants, legal representatives, employees, partners, predecessors, administrators and assigns
       (hereinafter “Released Parties”) of and from any and all claims, rights, actions and causes of
       action for property damage, personal injury, gross negligence, exemplary damages, [and] loss of
       consortium….


Based on our review of the parties’ agreement, we hold that the terms of the agreement
make it clear that the parties’ intent was to exculpate Appellees for their own negligence.
       Actual Knowledge
       Of course, we cannot overlook that the degree of conspicuousness or specificity of terms
is of limited application here because it is undisputed that Lopez did not read or understand
English. Nonetheless, we have previously held that Lopez is presumed as a matter of law to
have read and understood the contract unless he was prevented from doing so by trick or artifice.
See Tamez, 155 S.W.3d at 570. As such, Lopez’s actual knowledge of the release negates the
common law fair notice requirements of conspicuousness and the express negligence rule. See
Storage & Processors, Inc. v. Reyes, 134 S.W.3d 190, 192 (Tex. 2004) (“[I]f both contracting
parties have actual knowledge of the [agreement’s] terms, [it] can be enforced even if the fair
notice requirements were not satisfied[.]”); Dresser Indus., 853 S.W.2d at 508 n.2.
Fiduciary Relationship
       Lopez next argues that this court should impose an informal fiduciary duty on Appellees
because of the “special relationship of trust and confidence” that existed between Lopez and
Appellees prior to and apart from the execution of the agreement. Specifically, Lopez argues
that Appellees paid his medical bills related to a previous work related injury he suffered in
August 2005 and he had no reason to suspect that Appellees would not pay for all of the medical
bills he incurred as a result of the injury he received on November 14, 2006.11 As a result, Lopez
contends that he relied upon what Hawley told him he would receive in exchange for signing the
agreement and signed the agreement based on the trust he placed in Hawley. Lopez further
argues that this fiduciary relationship existed based on his having known Hawley prior to their
working relationship and notes that Hawley encouraged him to learn English so that he might be
eligible for a promotion.
       It is well settled that “not every relationship involving a high degree of trust and
confidence rises to the stature of a fiduciary relationship.” Meyer v. Cathey, 167 S.W.3d 327,

       11
            We note that Lopez has not argued on appeal that Appellees failed to pay his medical bills.

                                                         20
330 (Tex. 2005); Schlumberger Tech. Corp. v. Swanson, 959 S.W.2d 171, 176–77 (Tex. 1997).
Where the underlying facts are undisputed, determination of the existence, and breach, of
fiduciary duties are questions of law, exclusively within the province of the court. Cathey, 167
S.W.3d at 330; Nat'l Med. Enters. v. Godbey, 924 S.W.2d 123, 147 (Tex. 1996). In certain
formal relationships, such as an attorney-client or trustee relationship, a fiduciary duty arises as a
matter of law. Johnson v. Brewer & Pritchard, P.C., 73 S.W.3d 193, 199 (Tex. 2002); see also
Ins. Co. of N. Am. v. Morris, 981 S.W.2d 667, 674 (Tex. 1998).
       We also recognize the existence of an informal fiduciary duty that arises from a moral,
social, domestic, or purely personal relationship of trust and confidence. See Cathey, 167
S.W.3d at 331; Associated Indem. Corp. v. CAT Contracting, Inc., 964 S.W.2d 276, 287 (Tex.
1998); see also Schlumberger Tech. Corp., 959 S.W.2d at 176. However, in order to give full
force to contracts, we do not create such a relationship lightly. Schlumberger Tech. Corp., 959
S.W.2d at 177. To impose an informal fiduciary duty in a business transaction, the special
relationship of trust and confidence must exist prior to, and apart from, the agreement made the
basis of the suit. Cathey, 167 S.W.3d at 331.
       In Cathey, the supreme court reversed the court of appeals’ holding that an informal
fiduciary relationship existed based on a business relationship. See id. at 333. In that case,
Meyer hired Cathey and (1) the two worked on real estate development projects together for
three years, (2) Cathey had a five percent partnership interest with Meyer in one of the prior
projects, (3) Cathey trusted Meyer, and, (4) Cathey and Meyer were friends and frequent dining
partners. See id. at 330–31. Here, Lopez’s relationship with Hawley is more attenuated than the
relationship between Cathey and Meyer. While Hawley testified at his deposition that he knew
Lopez “long before hiring him[,]” there is no evidence concerning the degree of their
relationship before Lopez worked for Appellees. Rather, Hawley testified that he knew Lopez
because Lopez’s children were in a youth group with which Hawley worked. Moreover, the
summary judgment evidence does not demonstrate that the business relationship between Lopez
and Hawley was of any greater significance than the business relationship between Meyer and
Cathey. The business relationship between Meyer and Cathey involved the two working on real
estate development projects together as well as a partnership agreement between the two on one
of the projects. Id. at 330. Lopez worked for Appellees, but there is no evidence that he and
Hawley worked closely with one another. Finally, the fact that Lopez trusted Hawley simply

                                                 21
does not transform their employer-employee relationship into a fiduciary relationship. Id. at 331.
Therefore, we conclude that the summary judgment evidence does not support that Hawley or
any of the other Appellees owed Lopez a fiduciary duty. Id.
Fraudulent Inducement
       Finally, Lopez argues that he was fraudulently induced to execute the agreement. Fraud
is an affirmative defense to a party’s failure to perform its obligation under a contract. See TEX.
R. CIV. P. 94; see also Sweeney, 824 S.W.2d at 291; Deer Creek Ltd. v. North Am. Mortg. Co.,
792 S.W.2d 198, 201 (Tex. App.–Dallas 1990, no writ) (claim that release may be set aside if
fraudulently induced is affirmative defense in nature of confession and avoidance). Accordingly,
Lopez was required to come forward with summary judgment evidence sufficient to raise an
issue of fact on each element of the defense to avoid summary judgment. See Brownlee, 665
S.W.2d at 112.
       Once again, similar to his briefing of the issue of unconscionability, Lopez fails to cite to
any summary judgment evidence to support his contentions that he was fraudulently induced to
execute the agreement. We iterate that in the absence of any guidance from Lopez where the
evidence supporting his fraudulent inducement argument can be found, this court is not required
to sift through a voluminous summary judgment record in search of evidence, if any, to support
Lopez’s argument that a fact issue exists on this claim. See TEX. R. APP. P. 38.1(i); Morales,
162 S.W.3d at 838. We hold that as a result of his failure to properly cite to summary judgment
evidence in support of his position, Lopez has waived his fraudulent inducement argument.
Summation
       Based on our review of the summary judgment record, we conclude the undisputed
summary judgment evidence supports that Lopez signed the agreement and that his negligence
based claims are within the subject matter of the release contained therein. We further conclude
that Appellees’ motion demonstrated that, based on this undisputed evidence, they were entitled
to judgment as a matter of law. Lopez’s several arguments on appeal that the release agreement
should be set aside have either been waived or fail as a matter of law. Accordingly, we hold that
the trial court did not err in granting Appellees’ Third Amended Motion for Summary Judgment.
Lopez’s second issue is overruled. To the extent that any of Lopez’s objections to Appellees’
motion for summary judgment were dependent on our resolution of Lopez’s second issue, we
hold that the trial court did not abuse its discretion in overruling those objections.

                                                  22
           LOPEZ’S NO EVIDENCE MOTION FOR SUMMARY JUDGMENT
       In his third issue, Lopez argues that the trial court erroneously denied his no evidence
motion for summary judgment. After adequate time for discovery, a party without presenting
summary judgment evidence may also move for summary judgment on the ground that there is
no evidence of one or more essential elements of a claim or defense on which an adverse party
would have the burden of proof at trial. TEX. R. CIV. P. 166a(i). The motion must state the
elements as to which there is no evidence. Id. Once a no evidence motion has been filed in
accordance with rule 166a(i), the burden shifts to the nonmovant to bring forth evidence that
raises a fact issue on the challenged evidence. See Macias v. Fiesta Mart, Inc., 988 S.W.2d 316,
316–17 (Tex. App.–Houston [14th Dist.] 1999, no pet.).
       In the case at hand, Lopez filed a purported no evidence motion for summary judgment
arguing that Appellees had no evidence to support their affirmative defense of release in light of
the requirements of Texas Labor Code, subsections 406.033(f) and (g). Lopez specifically
acknowledges the existence of the release in his motion, but argues extensively that the motion
should be set aside for its failure to comply with subsections 406.033(f) and (g). Rule 166a(i)
entitles Lopez to move for a no evidence motion for summary judgment on the essential
elements of a claim or defense on which Appellees would have the burden of proof at trial. See
TEX. R. CIV. P. 166a(i). Here, if we construe Lopez’s motion only under rule 166a(i), we must
hold that the trial court properly denied his motion since Lopez, not Appellees, bore the burden
of proving that the release should be set aside. See Sweeney, 824 S.W.2d at 291. However, it is
clear from the substance of the motion that it should, in the interest of justice, be construed as
both a no evidence and a traditional motion for summary judgment. See, e.g., Binur v. Jacobo,
135 S.W.3d 646, 650 (Tex. 2004).
       When parties file cross motions for summary judgment, each party in support of its own
motion necessarily takes the position that there is no genuine issue of fact in the case and that it
is entitled to judgment as a matter of law. Ackermann v. Vordenbaum, 403 S.W.2d 362, 364
(Tex.1966); Lambrecht & Associates, Inc. v. State Farm Lloyds, 119 S.W.3d 16, 20 (Tex.
App.–Tyler 2003, no pet.). If one motion is granted and the other denied, we must review the
summary judgment evidence presented by both sides and determine all questions presented.
Commissioners Court of Titus County v. Agan, 940 S.W.2d 77, 81 (Tex. 1997). In so doing, we
first review the order granting summary judgment, and if we determine the order was erroneous,

                                                23
we review the trial court's action in overruling the denied motion. Lambrecht, 119 S.W.3d at 20.
We may then either affirm the judgment or reverse and render the judgment the trial court should
have rendered, including one that denies both motions. Id. We may also render judgment for the
other movant, provided that both parties sought final judgment relief in their cross motions for
summary judgment. Id.
       In the case at hand, many of the requirements set forth above have already been
addressed in our discussion of Appellees’ motion for summary judgment. In the interest of
clarity and to the extent that there exist minor variances between our discussion of Lopez’s
common law defenses to release and the requirements of subsections 406.033(f) and (g), we will
address each subsection in turn and refer back to our discussion of Lopez’s second issue where
appropriate.
       Subsections 406.033(f) and (g) state as follows:


                 (f) A cause of action described by Subsection (a) may not be waived by an employee
       after the employee's injury unless:
                           (1) the employee voluntarily enters into the waiver with knowledge of the
                 waiver's effect;
                           (2) the waiver is entered into not earlier than the 10th business day after the date
                 of the initial report of injury;
                           (3) the employee, before signing the waiver, has received a medical evaluation
                 from a nonemergency care doctor; and
                           (4) the waiver is in a writing under which the true intent of the parties is
                 specifically stated in the document.

                 (g) The waiver provisions required under Subsection (f) must be conspicuous and appear
       on the face of the agreement. To be conspicuous, the waiver provisions must appear in a type
       larger than the type contained in the body of the agreement or in contrasting colors.


TEX. LABOR CODE ANN. § 406.033(f), (g) (Vernon 2006).
The Employee Voluntarily Enters into the Waiver with Knowledge of the Waiver's Effect
       As set forth previously, the summary judgment evidence indicates that Meeks provided
translation services to Lopez in conjunction with his execution of the agreement. Meeks testified
that she gave Lopez a literal translation of the document. Section D of the agreement states as
follows:


               The undersigned further states that he has both read the foregoing Release and
       Agreement and has had the Release and Agreement read to him by a duly authorized and
       mutually-agreed upon interpreter, and knows the contents thereof, that he is aware of the legal


                                                         24
       consequences of the execution thereof and that he agrees to execute this Release and Agreement of
       his own free will.



(emphasis added). Thus, based on the plain language of the parties’ agreement, Lopez knew the
contents of the agreement, understood the consequences of his execution of the agreement, and
made the agreement of his own free will. As before, we conclude that even though English was
not Lopez’s first language, based on the summary judgment evidence, he is presumed as a matter
of law to have read and understood the contract unless he was prevented from doing so by trick
or artifice. See Tamez, 155 S.W.3d at 570. We conclude that subsection 406.033(f)(1) is
supported by the undisputed summary judgment evidence.
Timing of Agreement Compared to Date of Initial Report of Injury
       The summary judgment evidence reflects that Lopez’s injury occurred on November 14,
2006. Lopez testified in his deposition that he reported the injury that same day. Lopez
executed the agreement on May 10, 2007. Thus, we conclude that subsection 406.033(f)(2) is
supported by the undisputed summary judgment evidence.
Receipt of a Medical Evaluation From Nonemergency Care Doctor
       Lopez’s deposition testimony reflects that he spent eight days in the hospital following
the accident and was seen by a doctor after his release from the hospital. We conclude that
subsection 406.033(f)(3) is supported by the undisputed summary judgment evidence.
Release Written and States Parties’ True Intent
       The release agreement is in writing. Furthermore, as set forth in our discussion of
Lopez’s second issue, the agreement set forth Appellees’ intent in the first paragraph, in pertinent
part, as follows:


                This is a release and settlement agreement between MIGUEL LOPEZ and GARY
       HAWLEY and THE GARBAGE MAN, INC. (collectively “the parties”)…. [T]his release and
       settlement agreement will act to release GARY HAWLEY and THE GARBAGE MAN, INC.
       from any and all claims that may be brought by MIGUEL LOPEZ for any and all injuries and
       damages, based on claims of negligence, gross negligence, or otherwise, suffered or incurred by
       MIGUEL LOPEZ on November 14, 2006 while performing work-place duties for THE
       GARBAGE MAN, INC., specifically including, but not limited to injuries sustained on
       November 14, 2006 to the left hand of MIGUEL LOPEZ.


Furthermore, in the section entitled “Release,” the agreement stated in pertinent part, as
follows:

                                                      25
                MIGUEL LOPEZ, his heirs, executors, administrators, estate, legal representatives,
       assigns[,] and all others claiming under him (hereinafter referred to as “Releasing Party”) does
       hereby fully release and forever discharge (except as expressly provided below) GARY
       HAWLEY and THE GARBAGE MAN, INC. and affiliate and subsidiary companies,
       corporations and entities, and all of their past, present and future officers, directors, agents,
       servants, legal representatives, employees, partners, predecessors, administrators and assigns
       (hereinafter “Released Parties”) of and from any and all claims, rights, actions and causes of
       action for property damage, personal injury, gross negligence, exemplary damages, [and] loss of
       consortium….



We conclude that subsection 406.033(f)(4) is supported by the undisputed summary judgment
evidence.
Conspicuousness
       We have previously held that the release was sufficiently conspicuous under Texas
Business and Commerce Code, subsection 1.201(b)(10). Considering the release pursuant to
subsection 406.003(g), we note that the release provisions appear on the face of the agreement.
Furthermore, the waiver provisions appear in a type larger than the type contained in the body of
the agreement. As set forth in our consideration of Lopez’s second issue, the agreement contains
the following language in all capital letters: “FOR THE SAME CONSIDERATION, THE
RELEASING PARTY HEREBY AGREES NEVER TO BRING SUIT IN ANY COURT
AGAINST THE RELEASED PARTIES WITH RESPECT TO ANY CLAIM RELEASED
HEREIN.” Based on our review of the agreement, this language properly embodies the “waiver
provisions” set forth in the agreement and appears to this court to be printed in larger type than
that contained in the body of the agreement. Therefore, we conclude that subsection 406.033(g)
is supported by the undisputed summary judgment evidence.
Summation
       Because we have concluded that subsections 406.033(f) and (g) are supported by the
undisputed summary judgment evidence, we hold that the trial court did not err in denying
Lopez’s motion for summary judgment. Lopez’s third issue is overruled.


    BRENDA HAWLEY’S NO EVIDENCE MOTION FOR SUMMARY JUDGMENT
       In his fourth issue, Lopez argues that the trial court erred in granting Brenda Hawley’s no
evidence motion for summary judgment. The record reflects that the trial court signed its order
granting summary judgment in Brenda Hawley’s favor on May 9, 2008. The trial court’s order

                                                      26
further stated that “Plaintiff’s causes of action as against Defendant Brenda Hawley are ordered
severed from the case in chief and are therefore DISMISSED WITH PREJUDICE AS TO
THE REFILING OF THE SAME.”
         When a severance order takes effect, the appellate timetable runs from the signing date of
the order that made the judgment severed final and appealable. See Martinez v. Humble Sand &
Gravel, Inc., 875 S.W.2d 311, 313 (Tex. 1994). An order severing part of a lawsuit is effective
when it is signed. See McRoberts v. Ryals, 863 S.W.2d 450, 452–53 (Tex. 1993). Thus, to
timely appeal the trial court’s grant of summary judgment in Brenda Hawley’s favor, Lopez was
required to file a notice of appeal on or before June 9, 2008.12 Lopez filed his notice of appeal on
or about September 24, 2008. Therefore, Lopez did not timely appeal the trial court’s order
granting summary judgment in Brenda Hawley’s favor. See TEX. R. APP. P. 26.1 Accordingly,
we are without jurisdiction to consider Lopez’s fourth issue. See TEX. R. APP. P. 25.1.


                                                 CONCLUSION
         We lack jurisdiction to consider Lopez’s fourth issue. Accordingly, we dismiss Lopez’s
appeal for want of jurisdiction insofar as it pertains to the trial court’s summary judgment
entered in favor of Brenda Hawley. Having overruled Lopez’s first, second, and third issues, we
affirm the trial court’s judgment.


                                                                      JAMES T. WORTHEN
                                                                             Chief Justice



Opinion delivered March 31, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


         12
            Lopez filed a motion to reconsider pertaining to Brenda Hawley’s no evidence motion on July 31, 2008.
Because this motion was not timely, see TEX. R. CIV. P. 329b(a), it did not extend the appellate timetables. In any
event, Lopez’s notice of appeal was filed more than ninety days after the trial court signed its order granting
summary judgment in Brenda Hawley’s favor and severing Lopez’s cause of action against her. See TEX. R. APP.
P. 26.1(a).

                                                          27